IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LUIS M. HARRIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3819

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

Luis M. Harris, pro se, Appellant.

Kenneth S. Steely, General Counsel; Robert J. Bobek and Sean W. Gellis, Assistant
General Counsels, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.